Case 6:19-cv-00632-JA-DCI Document1 Filed 01/28/19 Page 1 of 10 PagelID 1

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form) OO

 

SCANNED UNITED STATES DISTRICT Court

for the ‘ 2 ” a

Cv g

Civil Action No.

Johan Casa hurrd
Jee reine

LEY LD Lam Lom sab LALLY: TERS URN,

+ Penson Fund / Tu PAT
Defendant/Respondent

 

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

i am a plaintiff or petitioner in this case and declare that | am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. If incarcerated. 1 am being heldat:  #_/ JA
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

 

2. If not incarcerated. If] am employed, my employer’s name and address are: N/A

 

My gross pay or wages are: $ /, & F 7 jf SE) and my take-home pay or wages are: $
(specify pay period) JVION thLy SoGlak Security clk (Tithe p/7e)

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes No
(b} Rent payments, interest, or dividends O Yes No
(c) Pension, annuity, or life insurance payments O Yes GNo
(d) Disability, or worker’s compensation payments O Yes No
(e) Gifts, or inheritances Ol Yes ONo
(f) Any other sources O Yes ao

If you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
Case 6:19-cv-00632-JA-DCI Document1 Filed 01/28/19 Page 2 of 10 PagelD 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)
x ¢ Go

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate

value): O Ut¢o Boo ChY SL er S ebrras $LSO0
Ho me. & donde of Aome 2 Redrn LLBAth £60, 20g, 3

# PEL Arie te bey Food , DiS, Cad etc-, Nest
occa Security LC Comes 0. £L LILA XL Ss

  

4, Amount of money that I have in cash or in a checking or savings account: $

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense): TR WES A Inrkon Ryce fer Htome o- / OQ GG. Car
LhinS « $135 Gas t¢l00o-DR&, church, Food She; LAD, Lust office

ek ,AFi7, HE $250; Ford J 400 3 Chire Pretives7iy_ #lo®
House held LTS. 025s #3; Co-Pay medi sother Os ¢ £00 7 DUEL - I SO.

 

 

MeFeAc od fe Cwvis Qerfrh Forel 1,98
oH chirkpreter weeds oft 2 OF igor feat

7, Names (or, if under 18, initials only) of all persons who are dependent on me © for su support, my relationship

with each person, and how much I contribute to their support:

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable): Le Zab big MAC
But fo HLS “Psat hgy $500. LtLdo d0otive harte el(2Q)
ALO! Toth ¥ 73lt Gain) FAT Do pet Wwinappedd.
Flom chirs pre fanthorpedis? F Crvkd owe $200:
LLcs LI ts ‘wi A As UP DUA LY 8 30. goer PLLOTH)

CSTR CSL Fron Zhe L< Fendt ZS helped § Cavie These
ee PR gazem <=

 

 

Declaration: J declare under penalty of perjury that the above information is true ‘and understand that a false
statement may result in a dismissal of my claims.

Dates f-gdd7/ 7 _ CL, Cr bver
i

Applicant's signature

“Duhn CaStaeb err?

Printed name

v7 Ay _ - -
LhLY deficit ~ BAST ER IG SST Fen CadtT apaid
Child lrg tere
WIS STS
yelD 3

FORM SSA-1099 — SOCIAL SECURITY BENEFIT STATEMENT

 

a

2018

t

¢ PART OF YOUR SOCIAL SECURITY BENEFITS SHOWN IN BOX 5 MAY BE TAXABLE INCOME.
¢ SEE THE REVERSE FOR MORE INFORMATION.

 

tox@. Name

JQHN CASABURRO

Box 2. Beneficiary’s Social Security Number
XXX-XX-XXXX

 

io. Benefits Paid in 2018

 

Box 4. Benefits Repaid to SSA in 2018

  

 

og?

 

 

 

 

oO $21,360.00 NONE Be

S DESCRIPTION OF AMOUNT IN BOX 3 DESCRIPTION OF AMOUNT IN BOX 4
P&i by check or direct deposit $19,752.00 NONE
Me@tlicare Part B premiums deducted

‘Grom your benefits $1,608.00
Tofal Additions $21,360.00
Benefits for 2018 $21,360.00

ce

®

=

5

S

a Box 6. Voluntary Federal Income Tax Withheld

O

Oo NONE

<

m Box 7. Address

co

& JOHN CASABURRO

o 111 KENDRA AVE

o DELAND FL 32724-2938

om

a

oo

QD

5 Box 8. Claim Number (Use this number if you need to contact SSA.)

078-42-1385A

 

 

 

‘m SSA-1099-SM (1-2019)

"DO NOT RETURN THIS FORM TO.

  
O49

vv)

Case 6:19-cv-00632-JA-DCI

 

eodi
Name

Birthdate
Chart Number

 

: TREATMENT CASE

ental Care

John Casaburre
40/14/1957
010029

fern Ae cand -

Treatment Plan (1restorative) VAYXC Kh A

Document 1 Filed 01/28/19 Page 4 of 10 PagelD 4

 

 

 

 

 

 

 

 

 

 

DATE VISIT TH SURF CODE PROV DESCRIPTION FEE PAT
04/08/2019 4 4 D2740 KBM2 Crown - porcelain/ceramic 4384.00 4384.00
04/09/2019 4 4 D3000.2 KBM2 Referral Molar Endo wee 00 0.00

A Visit 1 Totals: ~4384.00/ 1384.00
e Smee
Liw _
O1/0G/2019 2 31 {Pp D2740 KBM2 Crown - porcela ainiceramjc 1384.00 1384.00
Notes: wi crown lenthening ical A fe4 ere . ee
RoR Sok
01/09/2019 2 31 D4249 KBM2 Clinic crown lenginen-hard tiss ° 827.60 924700
Visit 2 Totals: x a86 5: im
Weer UeEy é
01/08/2019 3 ot B2740 K c lain/ Se ‘eto
Sf Ye tna rown - popcelain/ceramic 1384.00 1384.00
Leff t eniwy Visit 3 Totals: <33384.08 1384.00
ZVOR SS
07/09/2019 4 OL D2393 KBM2 Resin composiie-3s, posterior 340.00 340.00
Notes: trim flash on #19 also.
Visit 4 Totals: <.340.00 340.00
= INSURANCE PROVIDER(S} :: 2 TOTALS ::
Primary Secondary Fee | Pat | |
5413.00 443.00
; FINANCIAL SUMMARY =: .
f¢ cf) 6 eh de? gig Treatment Pian Total 5413.00
i we, "CD CRAM E DF Estimated Deductibie io be Applied 0.00
. : ag Estimated insurance Payment 0.08
\ in OE De Estimated Patient's Portion 5413.00
Cm Cetey e Q ! “ & Fee Expiration Date 02/09/2019
a Cie,
a See
: DENTAL INSURANCE BENEFITS ::
Patient Family
Primary Secondary Primary 5: dary
Annua! plan benefits 0.00 600 0.00 0.00
Paid Benefits YTD 0.00 2.00 0.0¢ C.00
Pending Insurance Est. YTD 0.06 0.00 0.00 G.00
Esi. Benefits Remaining YTD 0.00 0.00 0.00 0.00
Benefits Expire NA NA
Deductible Owed YTD — stanaard 9.00 0.00 9.00 9.60
Preventative 0.00 0.00 0.00 0.08
Other 0.00 0.00 0.80 6.08

Alternate Cases:

 

 

 

 

Case notes:

io 30 days.

 

insurance benefits are ESTIMATED based upon information from the insurance company.
payment. Patient/Guardian is responsibie for amount not paid by insurance. The fees listed above will be valid for up

Patient/Guardian agrees to pay their portion day of treatment. Payment will be made by:

His not a gaurantee of

 

 

eels

OLIZ-ELLZE Ta ‘Auegaq
sALG USABYJIUIUNS Sir

0098-899(98¢) ‘-NOHd

‘aLVG

6L02/60/10
LYOd3y
 

introducing | J OHW A buen O

‘Referring doctor Ka he. 1 ¢ DONALD Dr. Phone &6 —
Appointment Date Time Lt. Le Grae

ifooth Number or Area at t » / LIS DRO Davies

Please evaluate for the Following:

   

Btreatment As Necessary -O Consultation Only

FKoot Canal Treatment mo o Please Call Following Examination

‘G Apicoectomy a . ee oo

4) Provide Post Space ~ Clprovide Post and Build up _ [)Remove Post

ees

-ray Included , [J Please Return: X-Ray

a -190.N. Charles Richard Beall Blvd.
(My, 17 92) Suite 104

 

1/28/1

 

4

) a Directions :

3S 1-4 to Exit 111B. Go West until it

LL dead-ends into Charles Richard
Beall Blvd. (17-92). Do not turn on

a Enterprise go thru intersection until

- reaching Charles Richard Beall Blvd. .

= - We Do i (17-92). Make:a left (South) on Charles

5 - @® A | @ - ~ Richard Beall Blvd. (17-92). Go 9/10

Oo

Py

Ss)

np

 

 

_-.[, mile - Make a right onto Florence K
exit118 | . Little Dr. DeBary Professional Center,
- Suite 104 on left,

e

D Helen Orange City Noo @)

A

      

eland

 

     

      

 

 

     

 

  

  

2

9S

an Exit 108 Volusia County

ua Seminole County - : FTo
. KO DeBary Professiona! Deltona

wo... Center, Ste.-104

Yn : . :

Bt 101 >) a
- DeBary

* Sanford
Seminole Mall oe Highbanks Rd
Heathrow :

 

Exit 98

 

  

To Sanford .

 

 

 

@ of _» Lake Mary Blvd, © Lake Mary

 
P5839028001

Case 6:19-cv-00632-JA-DCI » NOE 1 a 01/28/19 Page 6 of 10 PagelD 6

OMe or

FLORIDA HOsprtac 6450 US Highway 1 Bee
ARE ADVANTAGE Rockledge, Florida 32955 fae
tape Lealth Plans myHPHP org Ss

 

important: This notice explains your right to appeal our decision. Read this notice carefully. If you
need help, you can call one of the numbers listed on the last page under "Get help & more information."

Notice of Denial of Medical Coverage

 

Your request was denied.

We've denied the payment of medical services/items listed below requested by you or your doctor:
97035 APPLICATION OF A MODALITY, ULTRASOUND,

98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 TO 4 REGIONS

99203 OFFICE CALL - NEW PATIENT

G0283 ELECTRICAL STIMULATION (UNATTENDED), TO ONE OR MORE AREAS FOR INDICATION
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Why did we deny your request?

We denied the payment of medical services/items listed above because of a billing error. Updated or
additional information from the provider is needed to approve payment for the medical services/item.
Payment of your service/item will be made only when it is covered and when you have followed all plan
rules.

We denied the payment of medical services/items listed above because the service(s) are excluded from
coverage according to your current contract.

jn )/)
conn () ja d7 0407 lait )

a7s
o. mi ON Le? | ae
—— /-21~17

Cl8 su0N PLaviPe eprecing

E5SS~ FF AX

C7b6/

ENV 36466
7 6:19-cv-00632-JA-DCI Jee 24
F LORIDA OSPTT: Statement Date: 01/13/2019 mae

CARE ADVANTAGE 1 OF 6
fe Health Plans : MR JOHN CASABURRO

6450 US Highway t, Rackledge, FL 32955 : 5 1 ] 023 08200 :
Health First Medicare Plans

  

Provider Name: JOHN TIMKO

 

 

 

 

 

 

Date: 10/13/2018 35.00 35.00 0.00 0.00 0.00 0.00 5210
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 10/13/2018 -35.00 -35.00 0.00 0.00 0.00 0.00 EC 10
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 10/13/2018 70.00 70.00 0.00 0.00 0.00 0.00 5210
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

Date: 10/13/2018 -70.00 -70.00 0.00 0.00 0.00 0.00 EC 10
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T
Date: 10/10/2018 195.00 195.00 0.00 0.00 0.00 0.00 06 2210
99203 OFFICE CALL - NEW PATIENT

Date: 10/10/2018 -195.00 -115.00 0.00 -80.00 -58.80 -20.00 EC 22 10
99203 OFFICE CALL - NEW PATIENT

 

 

 

Provider Name: JOHN TIMKO Claim Number: 18312010708

 

 

 

 

 

 

 

 

 

 

 

 

Date: 10/16/2018 35.00 35.00 0.00 0.00 0.00 0.00 52 10
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 10/16/2018 35.00 -35.00 0.00 0.00 0.00 0.00 EC 10
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 10/19/2018 35.00 35.00 0.00 0.00 0.00 0.00 52 10
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 10/19/2018 35.00 -35.00 0.00 0.00 0.00 0.00 EC 10
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 10/23/2018 35.00 35.00 0.00 0.00 0.00 0.00 5210
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 10/23/2018 35.00 35.00 0.00 0.00 0.00 0.00 EC 10
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 10/16/2018 70.00 70.00 0.00 0.00 0.00 0.00 5210
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

Date: 10/16/2018 -70.00 -70.00 0.00 0.00 0.00 0.00 EC 10
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

Date: 10/19/2018 70.00 70.00 0.00 0.00 0.00 0.00 52 10
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

Date: 10/19/2018 -70.00 -70.00 0.00 0.00 0.00 0.00 EC 10
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

Date: 10/23/2018 70.00 70.00 0.00 0.00 0.00 0.00 5210
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

 

 
PS83902800K

   

; “ong asg Bit gnev-00632-JA-DCI
g FLORIDA HOSPITAL
& JAN
2 CARE ADVANTAGE 2 OF 6
mS Health Plans : MR JOHN CASABURRO

 

6450 US Highway 1, Rockledge, FL 32955 : 5 1 1 023 08200
Health First Medicare Plans

 

Provider Name: JOHN TIMKO Claim Number: 183120E10708

Date: 10/23/2018 -70.00 -70.00 0.00
98941 MANIPULATIVE TREATMENT; SPINAL 3 T

       

Provider Name: JOHN TIMKO Claim Number: 183120E107

       

 

 

 

 

Date: 10/27/2018 35.00 . 35.00 0.00 0.00 0.00 0.00 5210
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 10/27/2018 -35.00 -35.00 0.00 0.00 0.00 0.00 EC 10
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 10/27/2018 70.00 70.00 0.00 0.00 0.00 0.00 5210
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

Date: 10/27/2018 -70.00 -70.00 0.00 0.00 0.00 0.00 EC 10
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

 

 

Provider Name: JOHN TIMKO Claim Number: 183440E14000

: . 70.00 0.00
9894] CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

Date: 11/21/2018 -70.00 -70.00 0.00
9894] CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

 

Provider Name: JOHN TIMKO Claim Number: 183510E12986

  

 

 

 

 

: . . . 0.00 0.00 0.00 WG 5210
97035 APPLICATION OF A MODALITY, ULTRASOUND,
Date: 11/27/2018 -35.00 -35.00 0.00 0.00 0.00 0.00 EC 5210
97035 APPLICATION OF A MODALITY, ULTRASOUND,
Date: 12/03/2018 35.00 35.00 0.00 0.00 0.00 0.00 WG 5210
97035 APPLICATION OF A MODALITY, ULTRASOUND,
Date: 12/03/2018 -35.00 -35.00 0.00 0.00 0.00 0.00 EC 5210
97035 APPLICATION OF A MODALITY, ULTRASOUND,
Date: 11/27/2018 70.00 70.00 0.00 0.00 0.00 0.00 5210
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

 

 

 
201902 £43303

P583902800K,

.. __ Case 6:19-cv-00632-JA-DCI
FLORIDA HOSPITAL
CARE ADVANTAGE

@ Health Plans

6450 US Highway 1, Rockledge, FL 32955

 

Docume

 

3 OF 6
MR JOHN CASABURRO

51102308200
Health First Medicare Plans

Provider Name: JOHN TIMKO

 

 

3 OF 6F

ENV 36466

 

 

 

 

 

Date: 11/05/2018 70.00 30.00 0.00 40.00 20.00 EC 0622
98941 CHIRO MANIPULATIVE TREATMENT: SPINAL 3 T

Date: 11/09/2018 70.00 30.00 0.00 40.00. 19.60. 20.00. EC0622
98041 CHIRO MANIPULATIVE TREATMENT: SPINAL 3 T

Date: 11/09/2018 25.00 25.00 0.00 0.00 0.00 0.00 52 10
G0283 BLECTRICAL STIMULATION (UNATTENDED), TO

 

 
 

 

 

 

 

 

Date: 11/27/2018 35.00 35.00 0.00 0.00 0.00 0.00 52 10
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 12/03/2018 35.00 35.00 0.00 0.00 0.00 0.00 5210
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 11/27/2018 70.00 30.00 0.00 40.00 19.60 20.00 EC 06 22
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

Date: 12/03/2018 70.00 30.00 0.00 40.00 19.60 20.00 EC 06 22
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

 

 

 
 
  

 

 

 

40.00

 

19.60

Date: 10/13/2018 35.00 35.00 0.00 0.00 0.00 0.00 52 10
07035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 10/13/2018 70.00 30.00 0.00 40.00 19.60 20.00 140622
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

Date: 10/10/2018 195.00 115.00 0.00 80.00 58.80 30.00 140622
09203 OFFICE CALL - NEW PATIENT

20.00

 

EC 06 22
P583902800K

 

_ Case 6:19-cv-00632-JA-DCI Document,1—Filed 01/28/19 Page 10 of 10 PagelD 10
FLORIDA HOSPITAL Statement Date: 01/13/2019

CARE ADVANTAGE Page: 2 OF 6
me Health Plans Member Name: MR JOHN CASABURRO

6458 US Highway 1, Rockledge, FL 32955 Member ID: 5 1 J 023 08200
Health First Medicare Plans

    
     
 
 

  

201901143303

   
     
   
   

JOFAR

Provider Name: JOHN TIMKO

  

ENV 36466

Wai

   

 

 

 

 

    

 

Date: 11/27/2018 “70.00 -70.00 0.00 0.00 0.00 0.00 EC 10
08941 CHIRO MANIPULATIVE TREATMENT: SPINAL 3 T
Date: 12/03/2018 70.00 70.00 0.00 0.00 0.00 0.00. 5210
08941 CHIRO MANIPULATIVE TREATMENT: SPINAL 3 T
Date: 12/03/2018 “70.00 70,00 0.00 0.00 0.00 0.00 EC 10
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

    
 
      

 

 

 

 

 

Provider Name: JOHN TIMKO Claim Number: 183540E09951
Date: 10/16/2018 35.00 35.00 0.00 0.00 “0.00 0.00 5210
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 10/19/2018 35.00 35.00 0.00 0.00 0.00 0.00 5210
07035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 10/23/2018 35.00 35.00 0.00 0.00 0.00 0.00 5210
97035 APPLICATION OF A MODALITY, ULTRASOUND,

Date: 10/16/2018 70.00 30.00 0.00 40.00 19.60 20.00 140622
98941 CHIRO MANIPULATIVE TREATMENT: SPINAL 3 T

Date: 10/19/2018 70.00 30.00 0.00 40.00 19.60 20.00 140622
98941 CHIRO MANIPULATIVE TREATMENT: SPINAL3T  -

Date: 10/23/2018 70.00 30.00 0.00 40.00 19.60 20.00 140622
98941 CHIRO MANIPULATIVE TREATMENT: SPINAL 3 T

 

 

 

Date: 10/27/2018 35.00 “35.00 0.00 0.00 0.00 + 0.00 52 10

 

Date: 10/27/2018 70.00 30.00 0.00 40.00 19.60 20.00 EC 06 22
98941 CHIRO MANIPULATIVE TREATMENT; SPINAL 3 T

 

30.00
98941 CHIRO MANIPULATIVE TREATMENT: SPINAL 3 T
